EXHIBIT [Huron Consulting Group Logo] News FOR IMMEDIATE RELEASE February 24, 2009 Huron Consulting Group Reports Fourth Quarter and Full Year 2008 Financial Results · Revenues of $164.0 million for Q4 2008 increased 20.6% from $136.0 million in Q4 2007. · Full year 2008 revenues of $615.5 million increased 22.0% from full year 2007 revenues of $504.3 million. · Diluted earnings per share for Q4 2008 was $0.59 compared to $0.63 in Q4 2007. · Diluted earnings per share for the full year 2008 was $2.13 compared to $2.32 for the full year 2007. · Average number of full-time billable consultants(1) totaled 1,515 for Q4 2008 compared to 1,199 for Q4 2007. Average number of full-time equivalent professionals(4) totaled 804 for Q4 2008 compared to 616 in the same period last year. CHICAGO - February 24, 2009 - Huron Consulting Group Inc. (NASDAQ: HURN), a leading provider of business consulting services, today announced financial results for the fourth quarter and full year ended December 31, 2008. “The current business environment has created unprecedented challenges for companies in many industries,” said Gary E. Holdren, chairman and chief executive officer, Huron Consulting Group. “We were very pleased with the continued strength shown by our Health and Education Consulting segment and the significant demand for our services, particularly in the healthcare provider sector. This year is again shaping up to be a very good year for this segment, which now comprises more than 50 percent of Huron’s revenue.” “However, revenues in our event-driven Legal and Accounting & Financial Consulting segments fell short of our expectations for the quarter as certain projects were either postponed or did not reach the revenue levels that were anticipated for these assignments,” continued Holdren. “Despite this, we remain cautiously optimistic that there will be meaningful demand for both of these segments in 2009 as we see a good pipeline of opportunities ahead of us.” “Huron’s variable labor cost model and pay-for-performance compensation system along with other cost management efforts helped mitigate our fourth quarter revenue shortfalls. We believe our variable labor and pay-for-performance models give us the flexibility needed to manage throughan uncertain market in 2009.” Fourth Quarter 2008 Results Revenues of $164.0 million for the fourth quarter of 2008 increased 20.6% from $136.0 million for the fourth quarter of 2007. The Company’s fourth quarter 2008 operating income increased 22.7% to $28.5 million compared to $23.2 million in the fourth quarter of 2007. Net income was $11.8 million, or $0.59 per diluted share, for the fourth quarter of 2008 compared to $11.5 million, or $0.63 per diluted share, for the same period last year. Financial results for the fourth quarter of 2008 included $2.8 million of rapid amortization on intangible assets compared to $1.2 million during the fourth quarter of 2007. Fourth quarter 2008 earnings before interest, taxes, depreciation and amortization
